           Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 1 of 59



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOHN DOE                                             :
c/o Mincey Fitzpatrick Ross, LLC                     :
1500 John F. Kennedy Boulevard, Suite 1525           :    CIVIL NO. 19-cv-358-JS
Philadelphia, Pennsylvania 19102                     :
                                                     :
                                 Plaintiff,          :
vs.                                                  :    JURY TRIAL DEMANDED
                                                     :
UNIVERSITY OF THE SCIENCES                           :
600 S 43rd Street                                    :
Philadelphia, Pennsylvania 19104                     :
                             Defendant.




                                      AMENDED COMPLAINT1

                                              INTRODUCTION

 1.     Plaintiff John Doe2 (“John”) brings this action for breach of contract, violation of Title

 IX, and other related claims.

 2.     This case arises out of the decision of the University of the Sciences (the “University” or

 “USciences”) to impose the disciplinary sanction of expulsion against John Doe in violation of

 the Plaintiff’s statutory and contractual rights.

                                                PARTIES


 1
    This Amended Complaint is being filed pursuant to Federal Rule of Civil Procedure
 15(a)(1)(B), which allows a party to amend his pleading once as a matter of course within 21
 days after service of a motion under 12(b). Defendant filed a motion pursuant to Rule 12(b)(6)
 on March 25, 2019.
 2
   The parties have agreed to the use of pseudonyms for the plaintiff, accusers and witnesses to
 protect their privacy. Indeed, The disclosure of John Doe’s identity will cause the student
 irreparable harm as this case involves matters of the utmost personal intimacy, including
 education records protected from disclosure by the Family Educational Rights and Privacy Act
 (“FERPA”), 20 U.S.C.§1232g; 34 CFR Part 99.
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 2 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 3 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 4 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 5 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 6 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 7 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 8 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 9 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 10 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 11 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 12 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 13 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 14 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 15 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 16 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 17 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 18 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 19 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 20 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 21 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 22 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 23 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 24 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 25 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 26 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 27 of 59
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 28 of 59
       Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 29 of 59



	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  




                       EXHIBIT A
               Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 30 of 59


Sexual Misconduct Policy Deﬁnitions, Process and
Procedures | University of the Sciences



Deﬁnitions and Title IX, Sexual Misconduct & Harassment
Procedures and Process

Deﬁnitions

1.1     The “Title IX Coordinator” is a designated individual recognized by the University, and is
responsible for the oversight of this policy and any procedures related to it. The Title IX Coordinator (“the
Coordinator”) is responsible for overseeing and resolving all Title IX reports and identifying and addressing
any patterns or systemic concerns that arise during the review of such reports.

1.1.1     Responsibilities of the Coordinator include the following:

   Oversight of a prompt, fair, equitable investigation and resolution process for reports of prohibited
   conduct at the University.
   Evaluation of trends on campus by using information reported and data collected
   Development of recommendations for campus-wide training and education programs and other remedial
   actions designated to eliminate prohibited conduct, prevent its recurrence and address its effects.

1.1.2     The Coordinator must be informed of all reports and complaints raising Title IX issues, even if the
report or complaint was initially ﬁled with another individual or department/ofﬁce, including any Deputy
Coordinator.

1.1.3     The Title IX Coordinator may from time to time identify additional Deputy Coordinators within the
University that serve in supporting and investigatory roles, and may have a speciﬁc area of expertise.
Current Deputy Coordinators include:

   Title IX Deputy Coordinator for Students
   Title IX Deputy Coordinator for Faculty/Staff

1.1.4     The Title IX Coordinator is responsible for reporting any incidents brought to his/her attention that
fall under the rubric of Clery-reportable offenses to the Clery Compliance Ofﬁcer (or otherwise-named
equivalent role) for inclusion in the Annual Security and Fire Safety Report.

1.1.5     The Title IX Coordinator is responsible for providing information regarding victim support and
                 Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 31 of 59
other services to any individual reporting crimes that fall under the requirements of the Violence Against
Women Reauthorization Act (“VAWA”).

1.2         “Prohibited Conduct” includes the following speciﬁcally deﬁned forms of behavior: sexual
assault, sexual exploitation, intimate partner violence, stalking, sexual or gender-based harassment and
retaliation. Conduct under this policy is prohibited regardless of the sex, sexual orientation and/or gender
identity/expression of the complainant or respondent.

1.3         “Complainant” is an individual who is eligible to ﬁle a complaint to report a violation of this
policy. It also includes any person who is reported to have experienced a violation of this policy in the case
where another individual has made a report on that person’s behalf.

1.4         “Respondent” is an individual responding to an allegation of violation of this policy.

1.5         “Complicity” is deﬁned as being involved in illegal activity with others.

1.6         “Sexual Assault” consists of sexual contact and/or sexual intercourse that occurs without
afﬁrmative consent. Examples of behavior that may constitute sexual assault include, but are not limited to,
the following:

   Engaging in sexual activity with an unconscious or semi-conscious person.
   Engaging in sexual activity with someone who is asleep or passed out.
   Engaging in sexual activity with someone who has said “no” or has otherwise expressed an
   unwillingness or refusal to engage in sexual activity.
   Engaging in sexual activity with someone who is vomiting, unable to stand without assistance, or has to
   be carried to bed.
   Allowing another person to engage in sexual activity with your partner without his or her consent.
   Requiring any person to perform any sexual activity as a condition of acceptance into a club, athletic
   program or any other organization afﬁliated with the University.
   Telling someone you will “out” them if they don’t engage in sexual activity (e.g., threatening to disclose
   the person’s sexual orientation without their consent).
   Telling someone you will fail them or give them a grade different from what they deserve if they don’t
   agree to engage in sexual activity.
   Facilitating or assisting in a sexual assault including purchasing or providing alcohol or drugs to further a
   sexual assault.

1.7         “Sexual Contact” is any intentional sexual touching, however slight, with any object or body part
(as described below), performed by a person upon another person. It includes (a) intentional touching of
the breasts, buttocks, groin, or genitals, whether clothed or unclothed, or intentionally touching another with
any of these body parts; and (b) making another touch you or themselves with or on any of these body
parts.
                  Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 32 of 59
1.8           “Sexual Intercourse” is any penetration, however slight, with any object or body part (as
described below) and performed by a person upon another person. It includes (a) vaginal penetration by a
penis, object, tongue, or ﬁnger; (b) anal penetration by a penis, object, tongue or ﬁnger; and (c) any
contact, no matter how slight, between the mouth of one person and the genitalia of another person.

1.9           “Afﬁrmative Consent” is informed (knowing), voluntary and willing (freely-given), active and
ongoing (not passive) permission, meaning that, through the demonstration of clear and coherent words or
actions, a person has indicated permission to engage in mutually agreed-upon sexual activity.

1.9.1        Afﬁrmative consent cannot be obtained by force.

1.9.2        Afﬁrmative consent cannot be gained by taking advantage of the incapacitation of another, where
the person initiating sexual activity knew or reasonably should have known that the other was
incapacitated.

1.9.3        Afﬁrmative consent cannot be obtained or implied by silence or lack of resistance.

1.9.4        Consent may be withdrawn at any time. An individual who seeks to withdraw consent must
communicate, through words or actions, a decision to cease the sexual activity. Once consent is
withdrawn, the sexual activity must cease immediately.

1.10         “Force” includes: (a) the use of physical violence, (b) threats, intimidation, and/or coercion.

1.11         “Physical Violence” means that a person is exerting control over another person through the use
of physical force. Examples of physical violence include: hitting, punching, slapping, kicking, restraining,
choking, and brandishing or using any weapon.

1.12         “Threats” are words or actions that would compel a reasonable person to engage in unwanted
sexual activity. Examples include: threats to harm a person physically, to reveal private information to
harm a person’s reputation, or to cause a person academic or economic harm.

1.13         “Intimidation” is an implied threat that menaces or causes reasonable fear in another person. A
person’s size, alone, does not constitute intimidation; however, a person’s size may be used in a way that
constitutes intimidation (e.g., blocking access to an exit).

1.14         “Incapacitation” means that a person lacks the ability to make informed, rational judgments
about whether or not to engage in sexual activity. A person who is incapacitated is unable, temporarily or
permanently, to give consent because of mental or physical helplessness, sleep, unconsciousness or lack
of awareness that sexual activity is taking place. A person may be incapacitated as a result of the
consumption of alcohol or other drugs, or due to a temporary or permanent physical or mental health
condition.

1.15         “Coercion” is the practice of forcing another party to act in an involuntary manner by use of
                Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 33 of 59
threats or force. Coercion is more than an effort to persuade, entice, or attract another person to act.
When a person makes clear a decision not to participate in a particular form of sexual contact or sexual
intercourse, a decision to stop, or a decision not to go beyond a certain sexual interaction, continued
pressure can constitute coercion.

1.16        “Sexual Exploitation” is an act or acts committed through non-consensual abuse or exploitation
of another person’s sexuality for the purpose of sexual gratiﬁcation, ﬁnancial gain, person beneﬁt or
advantage, or any other non-legitimate purpose. Examples of Sexual Exploitation, include, but are not
limited to, purposely or knowingly doing any of the following:

   Causing the incapacitation of another person (through alcohol, drugs, or any other means) for the
   purpose of compromising that person’s ability to give consent to sexual activity.
   Observing another individual’s nudity or sexual activity or allowing another to observe consensual
   sexual activity without the knowledge and consent of all parties involved.
   Allowing third parties to observe private sexual activity from a hidden location (e.g., closet) or through
   electronic means (e.g., Skype or livestreaming of images).
   Engaging in voyeurism (e.g., watching private sexual activity without the consent of the participants or
   viewing another person’s intimate parts (including genitalia, groin, breasts or buttocks) in a place where
   that person would have a reasonable expectation of privacy).
   Recording or photographing private sexual activity and/or a person’s intimate parts (including genitalia,
   groin, breasts or buttocks) without consent.
   Exposing, disseminating or posting images of private sexual activity and/or a person’s intimate parts
   (including genitalia, groin, breasts or buttocks) without consent.
   Prostituting another person.
   Exposing another person to a sexually transmitted infection or virus without the other’s knowledge.

1.17        “Intimate Partner Violence”* (“IPV”) includes any act of violence or threatened act of violence
that occurs between individuals who are involved or have been involved in a sexual, dating, spousal,
domestic, or other intimate relationship. IPV may include any form of prohibited conduct under this Policy,
including sexual assault, stalking, and physical assault. IPV includes the use or threat of physical force or
restraint carried out with the intent of causing pain or injury to another. Examples of behavior that may
constitute IPV include the following:

   Taking away a person’s cell phone during an argument so the person cannot call a friend or the police
   for help.
   Threatening to commit self-harm if another does not do what is asked.
   Threatening to physically assault someone the individual is dating if the person does not do what is
   asked.
   Hitting, punching, pinching, slapping, or choking someone with whom the person is intimately involved.
   Violating a protective order.
   Harming a person’s animals or children while in an intimate relationship.
                 Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 34 of 59
   Conduct directed at a speciﬁc person under circumstances that would cause a reasonable person to
   fear bodily injury or to experience substantial emotional distress.

* Intimate Partner Violence includes “dating violence” and “domestic violence, as deﬁned by VAWA.
Consistent with VAWA, the University will evaluate the existence of an intimate relationship based upon the
Complainant’s statement and taking into consideration the length of the relationship, the type of
relationship, and the frequency of interaction between the person involved in the relationship.

1.18         “Physical Assault” is threatening or causing physical harm or engaging in other conduct that
threatens or endangers the health or safety of any person. Physical assault will be addressed under this
Policy if it involves sexual or gender-based harassment, IPV, or is part of a course of conduct under the
stalking deﬁnition.

1.19         “Stalking” (including Cyberstalking) occurs when a person engages in a course of conduct
directed at a speciﬁc person under circumstances that would cause a reasonable person to fear bodily
injury or to experience substantial emotional distress.

1.19.1   “Course of conduct” in this circumstance means two or more acts, including but not limited to acts
in which a person directly, indirectly, or through third parties, by any action, method, device, or means,
follows, monitors, observes, surveils, threatens, or communicates to or about another person, or interferes
with another person’s property.

1.19.2   “Substantial emotional distress” means signiﬁcant mental suffering or anguish.

1.20         “Sexual Harassment” is any unwelcome sexual advance, request for sexual favors, or other
unwanted conduct of a sexual nature, whether verbal, non-verbal, graphic, physical, suggestive, or
otherwise.

1.20.1   For conduct to be deemed sexual harassment, both conditions below must be present:

   Submission to or reﬂection of such conduct is made, either explicitly or implicitly, as a term or condition
   of a person’s employment, academic standing, or participation in any University programs and/or
   activities or is used as the basis for University decisions affecting the individual (often referred to as
   “quid pro quo” harassment).

   Such conduct creates a Hostile Environment

1.20.2   Examples of behavior that may constitute sexual harassment, if sufﬁciently severe, persistent or
pervasive, include, but are not limited to, the following:

   Calling someone by a demeaning name.
   Giving someone unwanted gifts of a sexual nature.
   Displaying sexually-suggestive materials or sending notes, email, or jokes to a person that are sexually
                   Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 35 of 59
   explicit.
   Touching someone sexually without their consent.
   Massaging someone without permission.
   Brushing up against someone repeatedly.
   Continuing to ask out a person who already has said he or she is not interested.
   Exposing ones genitalia or breasts to another person.

1.21           “Gender-Based Harassment” includes harassment based on gender, sexual orientation, gender
identity, or gender expression, which may include acts of aggression, intimidation, or hostility, whether
verbal or non-verbal, graphic, physical, or otherwise, even if the acts do not involve conduct of a sexual
nature, when both conditions below are present:

   Submission to or reﬂection of such conduct is made, either explicitly or implicitly, a term or condition of a
   person’s employment, academic standing, or participation in any University programs and/or activities or
   is used as the basis for University decisions affecting the individual (often referred to as “quid pro quo”
   harassment).
   Such conduct creates a Hostile Environment.

1.22           A “Hostile Environment” is deﬁned as a situation where an individual’s conduct is sufﬁciently
severe, persistent, or pervasive that it unreasonably interferes with, limits, or deprives an individual from
participating in or beneﬁtting from the University’s education, employment, or co-curricular programs and/or
activities. Conduct must be deemed severe, persistent, or pervasive from both a subjective and an
objective perspective,

1.22.1    In evaluating whether a Hostile Environment exists, the University will consider the totality of
known circumstances, including, but not limited to:

   The frequency, nature and severity of the conduct.
   Whether the conduct was physically threatening.
   The effect of the conduct on the Complainant’s mental or emotional state (based upon a reasonably
   prudent person standard).
   Whether the conduct was directed at more than one person.
   Whether the conduct arose in the context of other discriminatory conduct.
   Whether the conduct unreasonably interfered with the Complainant’s educational or work performance
   and/or University programs or activities.
   Whether the conduct implicates concerns related to academic freedom or protected speech.

1.22.2    A Hostile Environment can be created by persistent or pervasive conduct or by a single or isolated
incident, if sufﬁciently severe. The more severe the conduct, the less there is a need to show a pattern or
repetitive series of incidents to prove a hostile environment, particularly if the conduct is physical. A single
incident of sexual assault, for example, may be sufﬁciently severe to constitute a hostile environment. In
                Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 36 of 59
contrast, the perceived offensiveness of a single verbal or written expression, standing alone, is typically
not sufﬁcient to constitute a hostile environment.

1.23       “Retaliation” means any adverse action taken against a person for making a good faith report of
prohibited conduct or participating in any proceeding under this Policy. Retaliation includes threatening,
intimidating, harassing, coercing or any other conduct that would discourage a reasonable person from
engaging in activity protected under this policy. Retaliation may be present even where there is a ﬁnding of
“no responsibility” on the allegations of prohibited conduct. Retaliation does not include good faith actions
lawfully pursued in response to a report of prohibited conduct.

1.23.1   The University prohibits any form of retaliation.

1.23.2   Retaliation is unlawful under Title IX.

1.23.3   Retaliation may include the following forms of behavior:

   Employment actions such as termination, refusal to hire, or denial of promotion.
   Other actions affecting a person’s employment or academic or school-related activities such as threats,
   unjustiﬁed negative evaluations, unjustiﬁed negative references, or increased surveillance.
   Any other action such as an assault or unfounded civil or criminal charges that are likely to deter
   reasonable people from pursuing their rights.
   Sharing of information about an ongoing conﬁdential investigation (including a Title IX or sexual
   misconduct investigation)

1.24       “Responsible Employee” is deﬁned through Title IX as any employee who is required to share all
reports of sexual misconduct with University administrative ofﬁcials (i.e., Title IX Coordinator/Deputy
Coordinator).

1.24.1   The University is deemed to have had notice if a responsible employee knew, or in the exercise of
reasonable care should have known, about the misconduct.

1.24.2   Conﬁdential employees are excluded from this requirement.

1.24.3   Every faculty member, staff, and volunteer on campus who works with students or minors, and
every person identiﬁed as a Campus Security Authority (CSA) under the Clery Act must immediately report
to the Title IX Coordinator any prohibited conduct reported to them or observed by then, including the name
of the complainant and respondent, if known, and all known details as a “Responsible Employee”. All
residence hall advisors and directors are also responsible employees.

1.25       “Conﬁdential Employees” are those certain employees and volunteers whom the University has
designated due to their speciﬁc role within the institution.

1.25.1   These individuals include professional, licensed counselors (and those who act in a counseling
                  Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 37 of 59
role under the supervision of a licensed counselor) who are in an ofﬁcial role of providing mental health
counseling to members of the campus community.

1.25.2    Conﬁdential employees can talk to a victim without any requirement to reveal any personally
identifying information about an incident to the University without the victim/patient’s permission. A person
can seek assistance and support from these individuals without triggering a University investigation that
could reveal the individual’s identity or that the individual has disclosed the incident, thus providing some
level of anonymity. A list of current conﬁdential employees can be found in a companion document to this
policy.

1.25.3    Individuals who are trained as professional, licensed counselors, but who are not engaged in this
role within the University are not deemed conﬁdential employees, and continue to have an obligation to
report.

1.25.4    Conﬁdential Employees are, as Campus Security Authorities (“CSA”) under the Clery Act,
obligated to report the nature, date, time, and general location of an incident to the Title IX Coordinator
while keeping conﬁdential any information that would directly or indirectly identify the victim. This limited
report helps keep the Title IX Coordinator informed of the general extent and nature of prohibited conduct
on and off campus so that the Title IX Coordinator can track patterns, evaluate the scope of the problem,
and formulate appropriate campus-wide responses.

1.25.5    Before conﬁdential support persons report any information to the Title IX Coordinator, they shall
consult with the affected individual to ensure that no personally identifying details are shared with the Title
IX Coordinator.

1.26       “Privacy” means that information related to a report of prohibited conduct will be shared with a
limited circle of University employees who “need to know” in order to assist in the assessment,
investigation and resolution of the report. All employees who are involved in the University’s response to
reports of prohibited conduct receive speciﬁc training and guidance about sharing and safeguarding private
information in accordance with state and federal laws.

1.26.1    The University will maintain as private, any accommodations or protective measures provided to
the complainant to the extent that maintaining such conﬁdentiality would not impair the University’s ability
to provide the accommodations or protective measures.

1.26.2    The privacy of student education records will be protected in accordance with the Family
Educational Rights and Privacy Act (“FERPA”). All documentation related to a student’s report,
investigation, and resolution are protected by FERPA and will not be released, except as required by law.

1.26.3    Non-identifying information about a report may be shared with the Ofﬁce of Public Safety or a
designee to comply with the Clery Act. A complainant’s name will never be published in connection with
the University’s obligations under the Clery Act. In addition, the University does not publish identiﬁable
                Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 38 of 59
information regarding victims in the University’s Daily Crime log or online.

1.27       “Conﬁdentiality” exists in the context of laws that protect certain relationships including with
medical and clinical care providers and those who provide administrative services related to the provisions
of medical and clinical care), mental health providers, counselors, and ordained clergy, all of whom may
engage in conﬁdential communications under Pennsylvania law.

1.27.1   It is critical for victims to understand that the above listed entities/persons are not permitted to
disclose anything revealed to them in a professional setting to the University or anyone else without the
explicit consent of the victim.

1.27.2   When information is shared by an individual with a conﬁdential employee or a community
professional with the same legal protections, the conﬁdential employee (and/or such community
professional) cannot reveal the information to any third party except when an applicable law or a court
order requires or permits disclosure of such information.

1.27.3   For example, information may be disclosed when:

   The individual gives written consent for its disclosure;
   There is a concern that the individual will likely cause serious physical harm to self or others; or
   The information concerns conduct involving suspected abuse or neglect of a minor under the age of 18.

1.28       “Mediation” is deﬁned as an intervention in a negotiation or conﬂict by an acceptable third party
who has limited or no authoritative decision making power, who assists the involved parties to voluntarily
reach a mutually acceptable settlement of the issues in dispute.

1.29       “Interim Measures” are supportive and protective measures offered to the reporting party,
complainant, respondent, witnesses, and/or other members of the University community.

1.30       “Title IX Administrative Panel” is a 3-person panel chosen from a pool of University employees
who are appropriately trained in Title IX matters. The panel may include full-time beneﬁts-eligible
employees, faculty, or a mix thereof. No students may serve on this panel. This Panel will act as the body
determining sanctions imposed on an individual found to be in violation of this policy.

1.31       The “Title IX Appeals Panel” is a 3-person panel chosen from a pool of University employees
who are appropriately trained in Title IX matters. The panel may include full-time beneﬁts-eligible
employees, faculty, or a mix thereof. No students may serve on this panel. In any individual incident,
members of this panel shall be different than the individuals serving on the Title IX Administrative Panel for
the incident/case. This panel shall act as the body determining the outcome of an appeal under this policy.


Title IX, Sexual Misconduct & Harassment Procedures and
Process
                     Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 39 of 59
2.1           Consent

2.1.1       A person who wants to engage in a speciﬁc sexual activity is responsible for obtaining consent
for that activity.

2.1.2       Lack of protest does not constitute consent. Lack of resistance does not constitute consent.
Silence and/or passivity also do not constitute consent. Relying solely on non-verbal communication
before or during sexual activity can lead to misunderstanding and may result in a violation of this Policy.

2.1.3       It is important not to make assumptions about whether a potential partner is consenting. In order
to avoid confusion or ambiguity, participants are encouraged to talk with one another before engaging in
sexual activity. If confusion or ambiguity arises during sexual activity, participants are encouraged to stop
and clarify a mutual willingness to continue that activity.

2.1.4       Consent to one form of sexual activity does not, by itself, constitute consent to another form of
sexual activity. For example, one should not presume that consent to oral-genital contact constitutes
consent to vaginal or anal penetration. Consent to sexual activity on a prior occasion does not, by itself,
constitute consent to future sexual activity. In cases of prior relationships, the manner and nature of prior
communications between the parties and the context of the relationship may have a bearing on the
presence of consent.

2.1.5       One should be cautious before engaging in sexual contact and/or sexual intercourse when either
party has been drinking alcohol or using other drugs. The introduction of alcohol or other drugs may create
ambiguity for either party as to whether consent has been sought or given. If one has doubt about either
party’s level of intoxication, foregoing all sexual activity is the most responsible practice.

2.1.6       Impairment by alcohol and/or other drugs is no defense to any violation of this Policy.

2.2           Privacy and Conﬁdentiality

2.2.1       The University is committed to protecting the privacy of all individuals involved in the
investigation and resolution of a report under this policy. The University also is committed to providing
assistance to help students, employees and third parties make informed choices. With respect to any
report under this policy, the University will make reasonable efforts to protect the privacy of participants, in
accordance with applicable state and federal law, while balancing the need to gather information to assess
the report and to take steps to eliminate prohibited conduct, prevent its recurrence, and remedy its effects.

2.2.2       Where the complainant requests anonymity, i.e., that their identity not be shared with the
respondent, or that the University not pursue an investigation, the University must balance this request with
the University’s responsibility to provide a safe and non-discriminatory environment for all University
members. The University, through the Title IX Coordinator, will take all reasonable steps to investigate and
respond to the report consistent with the request not to share identifying information or pursue an
                Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 40 of 59
investigation, but its ability to do so may be limited by the request.

2.2.3      Under a complainant request for anonymity, the request will be balanced against the following
factors:

   The seriousness of the conduct;
   The respective ages and roles of the complainant and respondent;
   Whether there have been other reports of prohibited conduct under this policy involving the respondent;
   Whether the circumstances suggest there is a risk of the respondent committing additional acts of
   prohibited conduct;
   Whether the respondent has a history of arrests or records indicating a history of violence;
   Whether the report indicates the respondent threatened further sexual violence or other violence against
   the complainant and other individuals involved;
   Whether the reported conduct was committed by multiple individuals;
   Whether the circumstances suggest there is a risk of future acts of prohibited conduct under similar
   circumstances;
   Whether the reported conduct was perpetrated with a weapon;
   Whether the University possesses other means to obtain relevant evidence (e.g., security cameras or
   personnel, physical evidence); and
   The respondent’s right to receive information if such information is maintained in an “education record”
   under FERPA.

2.2.4      The University will take all reasonable steps to investigate and respond to the report consistent
with the request not to share identifying information or pursue an investigation, but its ability to do so may
be limited based on the nature of the request by the complainant.

2.2.5      Where the University is unable to take action consistent with the request of the complainant for
anonymity, the Title IX Coordinator will inform the complainant about the chosen course of action, which
may include the University seeking disciplinary action against a respondent.

2.2.6      Alternatively, the course of action may also include steps to eliminate the effects of the prohibited
conduct and prevent its recurrence that do not involve formal disciplinary action against a respondent or
revealing the identity of the complainant.

2.2.7      In such cases, the University will notify the complainant that it intends to move forward with an
investigation, but in no event will the complainant be required to participate in any such actions undertaken
by the University.

2.2.8      Title IX Coordinator is prohibited from answering any questions about the investigation or
providing any information to the parent(s) of the complainant, respondent or any witnesses, except in the
case of minor. This prohibition applies even where the student has a signed FERPA waiver on ﬁle with the
University. The Title IX Coordinator may provide information relating to the investigator process only.
                Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 41 of 59
2.3         Reporting Allegations of Sexual Misconduct

2.3.1     Making a report is the act of notifying the Title IX Coordinator or other Responsible Employee of
an incident of Prohibited Conduct. A report may be accompanied by a request for resources, no further
action, informal resolution, and/or to initiate a formal complaint process by ﬁling a complaint. The Title IX
Coordinator will make an assessment of every report made, and determine, in conjunction with the
complainant, how best to proceed. Contact information for the Title IX Coordinator and Deputy
Coordinators, including ofﬁce locations, phone numbers, email addresses, is located in the Resources
section of this document.

2.3.2     Any person who experiences prohibited conduct or who is aware of a member of the University
community who has been subject to prohibited conduct is strongly encouraged to make a report. All those
designated as Responsible Employees are required to report all information pertaining to instances of
prohibited conduct, including information described as rumor or gossip that the responsible employee
knows about.

2.3.3     An individual does not have to be a member of the University community to ﬁle a report under
this policy. The University will take action to respond to allegations of prohibited conduct when the
University knows or reasonably should know based on any available information that prohibited conduct
has occurred.

2.3.4     Anonymous reports also are accepted and should be directed to the Title IX Coordinator or made
via the conﬁdential reporting line. The University will respond promptly and equitably to anonymous reports,
but the response may be limited if the report does not include identifying information and/or a description of
the facts and circumstances. Anonymous reports that provide enough information to constitute a criminal
offense will be reported to the Ofﬁce of Public Safety for purposes of inclusion in the University’s Annual
Security and Fire Safety Report.

2.3.5     The University encourages prompt reporting of prohibited conduct so that the University can
respond promptly and equitably; however, the University does not limit the timeframe for reporting. If the
respondent is no longer afﬁliated with the University at the time the report is made, the University will
provide reasonably appropriate remedial measures, assist the complainant in identifying external reporting
options, and take other reasonable steps to respond under Title IX. The University may continue to conduct
an investigation for purposes of complying with Title IX and take steps to prevent the recurrence of such
conduct and remedy the effects, if appropriate.

2.3.6     Complainants may simultaneously pursue criminal and University investigation. The University
will support complainants in understanding and assessing their reporting options. Upon receipt of a report,
the University will inform individuals of their right to ﬁle (or decline to ﬁle) criminal charges as well as the
availability of medical, counseling and support services, and additional interim measures to prevent contact
between a complainant and a respondent, such as housing, academic, transportation and working
                Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 42 of 59
accommodations, if reasonably available. Making a report to the University does not require participation
in any subsequent University proceedings, nor is a report required in order for a complainant to receive
support or remedial measures.

2.3.7     Although the University strongly encourages all members of its community to report criminal
violations of the law to law enforcement, it is the complainant’s choice whether to make such a report and
victims have the right to decline involvement with the police.[1] The University’s Ofﬁce of Public Safety will
assist any victim with notifying local police if they so desire.

2.3.8     Public awareness events, protests, candlelight vigils, “survivor speak outs,” or other forums in
which students, staff, or faculty members disclose incidents of prohibited conduct, are not considered a
report of Prohibited Conduct or notice to the University of prohibited conduct for purposes of triggering the
University’s obligation to investigate any particular incident(s). Such events may, however, inform the need
for campus-wide education and prevention efforts, and the University will provide information about Title IX
and Clery rights at these events.

2.4         Filing a Complaint

2.4.1     Filing a complaint is making a request to initiate the University’s formal disciplinary process. A
report may become a formal complaint, either initiated by the complainant or the University, depending on
the outcome of the initial inquiry and assessment of the report, coupled with the complainant’s wishes.

At the time a report is made, a complainant does not have to decide whether to ﬁle a complaint.
The University recognizes that not every individual will be prepared to ﬁle a complaint with the
University or to law enforcement, and individuals are not expected or required to pursue a speciﬁc
course of action.
2.5         Initial Assessment

2.5.1     Upon receipt of a report of prohibited conduct, the Title IX Coordinator will arrange to meet with
the complainant in an intake meeting as soon as possible and within 5 days of receiving the report.

2.5.2     At this meeting, the Title IX Coordinator will discuss and explain:

   Title IX processes and procedures
   Counseling and medical support services available.
   Interim measures available and how to access them.
   Conﬁdentiality versus privacy considerations.

2.5.3     At this meeting, the Title IX Coordinator will seek to determine how the complainant wishes to
proceed, i.e., whether the complainant wishes to pursue an informal resolution, mediation, a formal
complaint or does not wish to pursue further action. Title IX Coordinator will have discretion to determine
whether or not informal resolution or mediation is appropriate under the circumstances.
                Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 43 of 59
2.5.4     Even in instances where the complainant does not wish any action to be taken, the Title IX
Coordinator must assess and make a determination in order to ensure the safety and wellbeing of the
complainant and the University community.

2.6          Interim Measures

2.6.1     The University may implement interim measures at any point during an investigation.

2.6.2     Measures may be both remedial (designed to address safety and well-being and continued
access to educational opportunities) or protective (involving action against a respondent).

2.6.3     Interim measures are designed to eliminate the prohibited conduct, prevent its recurrence and
remedy its effects.

2.6.4     Measures may include, but are not limited to:

   No contact orders
   Changes in housing assignment for one or both parties
   Academic accommodations
   Changes in supervisor or work location
   Removal from campus housing or grounds
   Social restrictions
   Changes in parking locations
   Increased security
   Emotional and other support
   Counseling

2.6.5     An interim suspension, i.e. suspension from classes, work and other privileges (e.g., participation
in varsity athletics) or activities, or from the University, may also be instituted until resolution of a case.

2.6.6     Interim measures are available regardless of whether a complainant pursues a complaint or
investigation under this policy.

2.6.7     The University will maintain the privacy of any interim and protective measures provided under
this policy to the extent practicable and will promptly address any violation of the protective measures.

2.6.8     The Title IX Coordinator has the discretion to impose and/or modify any interim measure based
on all available information, and is available to meet with a complainant or respondent to address any
concerns about the provision of interim measures. The Title IX Coordinator will work with the appropriate
Title IX Deputy Coordinator (e.g., student, faculty) to identify and impose appropriate interim measures.

2.7          Informal Resolution
                Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 44 of 59
2.7.1     Recognizing that a wide spectrum of behaviors can constitute violations of the University’s
Sexual Misconduct and Harassment Policy, the Title IX Ofﬁce may resolve reports informally and
appropriately, based on the circumstances.

2.7.2     Informal resolutions generally are pursued when the complainant, having been fully informed of
all available options, has explicitly made that choice. An informal resolution process is voluntary, and a
complainant or respondent can ask to end the informal resolution process at any time before its
completion.

2.7.3     If an informal resolution process is ended by request, any information obtained may be used in a
subsequent formal resolution process.

2.7.4     Once a report has been resolved through an informal resolution process, the matter will be
closed.

2.8           Mediation

2.8.1     If the complainant desires to pursue mediation to resolve his/her report, the Title IX Coordinator
must agree that mediation is appropriate for resolution of the report at issue. Mediation is never
appropriate for resolution of cases involving alleged Sexual Assault or any form of violence. To determine
whether mediation is appropriate, the Title IX Coordinator shall take the totality of circumstances into
account, including but not limited to:

   The nature and severity of the conduct;
   The possibility of mediation resolving the matter;
   Whether mediation would satisfy the University’s Title IX obligations in the case at hand.

2.8.2     If the Title IX Coordinator determines that mediation is appropriate, the Title IX Coordinator will
promptly assign an appropriately trained mediator(s), notify the respondent, and implement mediation
within ﬁve working days, absent any unusual circumstances.

2.8.3     Both parties must consent to mediation.

2.8.4     The Title IX Coordinator or any other appropriately trained employee may serve as the mediator.

2.8.5     A matter will be deemed satisfactorily resolved when both parties expressly agree in writing to an
outcome that is also acceptable to the Title IX Coordinator.

2.8.6     At any stage during the mediation process, the complainant or respondent may terminate the
mediation and elect to begin formal complaint procedures. Further, at any point during the mediation, if the
mediator suspects that mediation is no longer appropriate, the mediator will confer with the Title IX
Coordinator on this matter. A ﬁnding of inappropriateness must be made, for example, in the event that the
mediation exposes an occurrence of sexual assault with respect to the parties engaged in the mediation.
                  Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 45 of 59
2.8.7      Because entry into mediation and into a mediation agreement is voluntary, neither party shall
have the right to appeal the terms of a Mediation Agreement absent a showing of duress or undue
inﬂuence caused by any person, even a person not involved in the mediation. The Title IX Coordinator
shall have sole discretion to determine whether a proper showing of duress or undue inﬂuence has been
made. If the Title IX Coordinator makes a ﬁnding of duress or undue inﬂuence, then formal procedures will
be initiated.

2.9             Formal Complaint

2.9.1      Once a report of Prohibited Conduct has been made, a victim or a third-party may ﬁle a formal
complaint alleging a violation of this policy. A complaint of prohibited conduct should be ﬁled directly with
the Title IX Coordinator. The University, when the Title IX Coordinator determines that it is necessary to
protect the safety and well-being of the community, reserves the right to bring reports forward against a
student or employee and to act as the complainant for purposes of this policy.

2.9.2      For Staff and Faculty, a formal complaint/statement must be submitted in writing.

2.9.3      It is strongly recommended that formal complaints be made in writing.

2.9.4      In order to institute a formal complaint, the following information is essential:

   The name of the accused (if known)
   A description with reasonable speciﬁcity the incident(s) of alleged misconduct, including the date and
   place of such incident(s)
   A list of any sources of potential information (e.g., witnesses, correspondence, records, etc.) that the
   victim or third-party believes may be relevant to the investigation.

2.9.5      A complaint should not be delayed if such sources of potential information are unknown or
unavailable because such sources can be discovered in the formal investigation.

2.9.6      The Title IX Coordinator will review the complaint and determine whether the allegations, if true,
would constitute a violation of this Policy. If necessary, the Title IX Coordinator will meet with the
complainant or the third-party reporter to gather further information prior to making a determination. This
initial review should occur within 5 days of receiving the formal complaint.

2.9.7      If, after conducting the initial review of a formal complaint, the Title IX Coordinator determines
that the allegation, if true, would not constitute a violation of this Policy, then the Title IX Coordinator will
administratively close the case and notify the complainant (and the reporter, if there is one). If new
information subsequently arises, the complainant or reporter of the incident may request reconsideration of
the determination that no violation occurred.

2.9.8      In cases where the Title IX Coordinator concludes that the alleged conduct, while not a violation
of this Policy, might implicate other University policies, the Title IX Coordinator may refer the matter to the
                 Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 46 of 59
appropriate University ofﬁcials.

2.9.9      If, after conducting the initial review of a formal complaint, the Title IX Coordinator determines
that the allegation, if true,   would constitute a violation of this Policy, then a formal investigation will be
initiated. The investigation will take the form of the single-investigator model recommended by the White
House Task Force to Protect Students from Sexual Assault.

2.9.10    The Title IX Coordinator may enter an interim order, where warranted and/or requested by the
complainant, directing that no contact shall occur between the complainant and the respondent, and may
also institute any other interim measures necessary.

2.9.11    In the case where a law enforcement agency is in the process of gathering information, and at the
request of law enforcement or University general counsel, the University will temporarily suspend the fact-
ﬁnding aspect of the University investigation. Investigation will proceed again upon notiﬁcation of the Title
IX Coordinator or Investigator by University general counsel.

2.10        Investigation

2.10.1    The Title IX Coordinator will meet with the respondent in order to provide written notiﬁcation of the
allegations, provide the respondent with a copy of the policy and its procedures, inform the respondent of
his/her rights under this policy and answer any questions regarding the Policy, process and procedures that
the respondent may have.

2.10.2    The Title IX Coordinator will assign an investigator to the complaint. The investigator will make
ﬁndings of fact, applying a preponderance of the evidence standard (i.e., more likely than not), and
determine based on those ﬁndings of fact whether a violation of this policy occurred.

2.10.3    The Respondent will have ﬁve (5) business days to submit a written response to the allegations to
the Title IX Coordinator. The Respondent is not required to submit a written statement. The investigation
will continue regardless of whether the respondent chooses to participate in the process.

2.10.4    The investigator will request individual interviews with the complainant, the respondent, and other
witnesses as appropriate. The initial interviews with the complainant and the respondent should be in
person.

2.10.5    The purpose of the interviews is to gather and assess information about the incident(s) at issue in
the complaint, not to solicit general information about either party’s character.

2.10.6    This initial interview with the complainant should take place in person and within 5 business days
after being assigned the case by the Title IX Coordinator. The investigator may wait to hold the initial
interview with the respondent until after ﬁrst meeting with the complainant.

2.10.7    The investigator will interview witnesses provided by both the complainant and respondent.
                Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 47 of 59
Witnesses may also include those identiﬁed by a University representative, those identiﬁed by other
witnesses, and any other persons the investigator considers it proper to interview.

2.10.8   After the collection of additional information is complete but prior to the conclusion of the
investigation, the investigator may request individual follow-up interviews with the complainant and
respondent to give each the opportunity to respond to the additional information.

2.10.9   Within one week after each party reviews the preliminary factual ﬁndings, the complainant and
respondent may submit a written response to the investigator who will consider that response before
ﬁnalizing the factual ﬁndings.

2.10.10 To the extent that the ﬁnal report of the investigator concludes that a violation has occurred, the
report will not contain any speciﬁc recommendation as to sanctions.

2.10.11 The investigator will return the ﬁnal investigation report to the Title IX Coordinator. The Title IX
Coordinator will notify the complainant and respondent simultaneously in writing of the ﬁnal ﬁndings of the
investigator.

2.10.12 Such notiﬁcation shall include the process, reasons for and deadline for appealing the
investigator’s ﬁnding.

2.11       Student Sanctions

2.11.1   This section shall apply when the respondent’s primary role at the University is as a student.

2.11.2   If the ﬁnal report determines that a violation has occurred and there is no appeal, or a ﬁnding that
the investigator’s decision is upheld, the Title IX Coordinator will appoint a 3-person panel of faculty and
staff to a Title IX Administrative Panel, for determination of sanctions. Students are not eligible to serve on
this panel. This Panel may request clariﬁcation on the facts from the investigator, but does not have the
authority to overrule the factual determinations of the investigator.

2.11.3   Concurrent to the appointment of the Title IX Administrative Panel, the Title IX Coordinator shall
request a written conﬁdential report from the Vice President of Student Affairs regarding the background of
the student respondent, any prior incidents of misconduct in which the respondent has been involved, and
a report of sanctions/remediation previously applied for offenses of a nature similar to the current case.
Such report shall be completed within ﬁve (5) business days and returned to the Title IX Coordinator.

2.11.4   Concurrent to the appointment of the Title IX Administrative Panel, the Title IX Coordinator shall
request a voluntary, written conﬁdential impact statement from the complainant and respondent.

2.11.5   The Title IX Coordinator shall provide the Administrative Panel with 1) a full copy of the
investigator’s ﬁnal report, including all exhibits, 2) the written conﬁdential report from the Vice President of
Student Affairs, and 3) any and all conﬁdential impact statements received from the complainant and/or
                 Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 48 of 59
respondent.

2.11.6     The Administrative Title IX Panel shall issue a letter detailing the sanctions to be imposed within 5
days of receiving the materials from the Title IX Coordinator. The letter shall be sent to the Title IX
Coordinator who will then simultaneously relay it to the complainant and respondent, along with the
procedures to appeal the decisions.

2.11.7     In an investigation conducted against a student who is the alleged perpetrator of any crime of
violence or non-forcible sex offense (e.g., statutory rape, incest), the results of the sanctions proceeding
will be provided to the victim and in the case of a deceased victim, to the next of kin.

2.12         Employee Sanctions

2.12.1     This section shall apply when the respondent’s primary role at the University is as a non-faculty
employee.

2.12.2     If the ﬁnal report determines that a violation has occurred and there is no appeal, or a ﬁnding that
the investigator’s decision is upheld, the case shall be referred to the Director of Human Resources for
disciplinary action per the Employee Standards of Conduct Policy and Corrective Action Procedures.

2.13         Faculty Sanctions

2.13.1     This section shall apply when the respondent’s primary role at the University is as a faculty
member.

2.13.2     For individuals holding dual and equal roles at the University as both faculty member and non-
faculty employee, this section shall also apply.

2.13.3     If the ﬁnal report determines that a violation has occurred and there is no appeal, or a ﬁnding that
the investigator’s decision is upheld, the case shall proceed through the process for faculty sanctions
(including termination) as outlined in the Faculty Service Information (FSI).

2.14         Advisors

2.14.1     The complainant and the respondent each have the opportunity to be advised by an advisor of
their choice, including legal counsel, at their expense, at any stage of the process and to be accompanied
by that advisor at any meeting or hearing in which the complainant or the respondent is required to be
present.

2.14.2     An advisor may only consult and advise his or her advisee, but not speak for the advisee at any
meeting nor may the advisor direct questions to any administrator, party or witness in the process.

2.14.3     Should the advisor become disruptive during any meeting, the Title IX Coordinator or investigator
                Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 49 of 59
may ask them to leave. No advisor (or party) will be given the opportunity to cross-examine or to directly
question a complainant/respondent.

2.14.4   A parent may serve as an advisor to the complainant or respondent, and in such case, shall be
treated as set forth above.

2.15       Appeal

2.15.1   An appeal may be made by either party based only on the following situations:

   A substantive violation of the procedures set forth in this policy has occurred which, in the context of the
   case, is likely to have the effect of changing the outcome; or
   The appellant has substantive and relevant new information that was not available at the time of the
   investigation that may change the outcome; or
   The appellant believes the decision regarding responsibility was in error; or
   The appellant believes the sanctions are not commensurate with the violation

2.15.2   An appeal must be made to the Title IX Coordinator in writing within ﬁve (5) business days of
receiving notiﬁcation of the Title IX Administrative Panel’s decision from the Title IX Coordinator.

2.15.3   The Title IX Coordinator, having received the appeal, will convene a Title IX Appeals Panel, a 3-
person panel of appropriately trained faculty and staff, for review of the appeal. Students are not eligible to
serve on this panel.

2.15.4   The Title IX Coordinator will forward all materials reviewed by the Title IX Administrative Panel to
the Appeals Panel.

2.15.5   The Appeals Panel may request clariﬁcation on the facts from the investigator,.

2.15.6   The Appeals Panel will ﬁrst make a determination of merit for the Appeal. If no merit is found, the
Appeals Panel will notify the Title IX Coordinator that the Appeal will not move forward.

2.15.7   If merit is found for the Appeal, the Appeals Panel will make a determination within ﬁve (5)
business days of one of the following:

   Change in the ﬁnding of responsible/non-responsible for a violation of this policy;
   Change in the sanctions imposed;
   Refer the case back to the investigator to further review new information acquired; or
   Afﬁrm the original ﬁndings and sanctions imposed

2.15.8   Upon determination by the Appeals Panel, the Title IX Coordinator will immediately be notiﬁed.

2.15.9   In the event there is a subsequent change in the result or when the result becomes ﬁnal, both
                 Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 50 of 59
parties will be sent written notiﬁcation of such change within two (2) business days.

2.15.10 Any change in responsibility/non-responsibility and/or change in sanctions made by the Appeals
Panel is ﬁnal, and not subject to further appeal. Findings and/or sanctions of this Policy cannot be grieved
through the Student Grievance Policy.

2.16         Request to Withdraw Complaint

2.16.1   While every effort will be made to respect the complainant’s wishes to withdraw a formal
complaint, the University must be mindful of its overarching commitment to provide a non-discriminatory
environment as set forth in this policy and pursuant to Title IX. Therefore, the Title IX Coordinator may
determine that investigation is appropriate despite a complainant’s request to withdraw the complaint.

2.17         Request for Informal Resolution After a Complaint has Been Filed

2.17.1   Once a complaint has been opened for investigation and before the ﬁnal report has been provided
to the parties, the complainant may request informal resolution or mediation as an alternative to formal
resolution of the complaint.

2.17.2   Such informal resolution requires the agreement of the complainant and respondent and the
approval of the Title IX Coordinator.

2.17.3   If such a request is approved, the timeframes will be stayed, and the investigators or a designee
will take such steps as he or she deems appropriate to assist in reaching a resolution.

2.17.4   If an informal resolution cannot be reached in two weeks, then formal procedures will resume.

2.18         Additional Conﬁdentiality Considerations

2.18.1   Once a complaint is ﬁled, the complainant, third-party reporter, the respondent, personal advisors,
and any witnesses will be notiﬁed of the potential for compromising the integrity of the investigation by
disclosing information about the case and the importance of keeping conﬁdential any information or
documents that they receive or review.

2.18.2   If it is determined that anyone involved in a report or complaint either as a complainant,
respondent or witness, colluded or shared information with another, sanctions may be imposed by
USciences. Such consequences may include suspension or dismissal from USciences, being barred from
residing on campus, or being prohibited from participating in extracurricular activities, including varsity
athletics.

2.19         Multiple Charges

2.19.1   If the report of a violation of the Sexual Misconduct and Harassment Policy also implicates other
                  Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 51 of 59
potential violations of the University’s Code of Student Conduct (in the case of students) or potential
violations of other University policies, the Title IX Coordinator, in consultation with other appropriate
University personnel, will evaluate all reported allegations to determine whether the allegations may be
appropriately investigated together without unduly delaying resolution.

2.19.2     When the Title IX Coordinator determines that a single investigation is appropriate, the
determination of responsibility for the violation of the Student Code of Conduct or violation of University
policy will be evaluated under the applicable policy.

2.19.3     The investigation and adjudication will be done in accordance with the Sexual Misconduct and
Harassment Policy.

2.19.4     If there is found to be no violation of the Sexual Misconduct and Harassment Policy, but violations
of other University policies may have occurred, a referral to the appropriate hearing body (student conduct,
human resources, faculty senate) may occur for further assessment and possible action, to be undertaken
and/or imposed at the discretion of that body.


3.        Appendices

3.1           Appendix A – List of Conﬁdential Employees

          Name                              Role

 Dr. Barb Siebert         Director, Student Health

 Dr. Anna Patrone         Physician Assistant

 Dr. Karen Levinson       Director, Student Counseling

 Dr. Alissa Brown         Associate Director, Student Counseling

 Dr. Gauri Saxena         Staff Psychologist


Note: List current as of 5/8/20183.2            Appendix B – List of Potential SanctionsStudent
Sanctions
All sanctions with detailed descriptions are available in the student handbook under the Student Conduct
Policy. Depending on the circumstances of the violation, alternative sanctions beyond the below list may
be imposed.

     Written reprimand
     Completion of educational program(s)/workshop(s)
     Participation in psychological, physical, or substance abuse evaluations and/or counseling
     Conduct probation: Loss of ability to participate in co-curricular activities
                   Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 52 of 59
     Educational reﬂection paper
     Fines and restitution
     Housing Probation
     Housing Reassignment
     Housing Suspension (deferred)
     Housing Suspension
     Housing Termination
     Loss of Privileges
     Parental Notiﬁcation
     Revocation of admission and/or degree
     Service requirement
     University Suspension (deferred)
     University Suspension (up to two years)
     Expulsion

     Verbal warning
     Written reprimand
     Required participation in non-credit educational programs or community service
     Required participation in psychological, physical, or substance abuse evaluations
     Required counseling
     Fines and restitution
     Administrative Leave
     Suspension
     Termination

Faculty Sanctions
     Verbal warning
     Written reprimand
     Required participation in non-credit educational programs or community service
     Required participation in psychological, physical, or substance abuse evaluations
     Required counseling
     Fines and restitution
     Administrative Leave
     Termination


4.        Companion Documents

4.1           Annual Security and Fire Safety Report

4.2           Student Handbook
                   Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 53 of 59
4.3           Employee Handbook

4.4           Faculty Service Information

4.5           Mandatory Training Policy/Matrix

4.6           Title IX Intake Form

4.7           Notiﬁcation of Respondent’s Rights

4.8           Notiﬁcation of Victim’s Rights

For copies of these companion documents, please contact Jessica Rickmond at
j.rickmond@usciences.edu or 215-596-8844

  © 2019 University of the Sciences in Philadelphia


  600 South 43rd Street
  Philadelphia, PA 19104
       Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 54 of 59



	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  




                       EXHIBIT B
               Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 55 of 59

                                            ~ 2018-2019 STUDENT HANDBOOK ~




                                                        2018 – 2019

                                                      STUDENT
                                                     HANDBOOK


                               Property of:

                               Address:

                               Phone #:

                               E-mail:

                               In case of emergency, please notify:


                                                Name                                         Phone #




                 The information in this book was the best available at press time. Policies and procedures are subject to change.




University of the Sciences                                                                                                           Page 1
                    Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 56 of 59

                                                    ~ 2018-2019 STUDENT HANDBOOK ~

                                                       TABLE OF CONTENTS

GENERAL INFORMATION AND UNIVERSITY POLICIES
    General ...................................................................................................................................................... 4
    University Policies .................................................................................................................................... 8
ACADEMICS
    Program Information ................................................................................................................................. 72
    Academics ................................................................................................................................................. 76
    Graduate Students ..................................................................................................................................... 76
    Entry-Level Programs ............................................................................................................................... 76
    Majors ....................................................................................................................................................... 77
    Catalog Year for Degree Requirements .................................................................................................... 81
    Registration and Student Records ............................................................................................................. 81
    Grades ....................................................................................................................................................... 92
    Academic Standards and Academic Progress ........................................................................................... 96
    Requirements for Graduation .................................................................................................................... 102
    Separation from the University ................................................................................................................. 103
STUDENT SERVICES
    Guide to Campus Services ........................................................................................................................ 112
    Services for Students ................................................................................................................................. 115
CAMPUS LIFE
  Athletics .................................................................................................................................................... 146
  Civic Engagement ..................................................................................................................................... 148
  Fraternity and Sorority Life....................................................................................................................... 149
Leadership Programs ...................................................................................................................................... 151
  Off-Campus Housing ................................................................................................................................ 151
  Residence Life ........................................................................................................................................... 152
  Student Activities ...................................................................................................................................... 153
  Student Government Association (SGA) .................................................................................................. 153
  Student Organizations – General Information .......................................................................................... 156
  Student Organizations ............................................................................................................................... 161
DIRECTORIES ............................................................................................................................................ 174
    2018-2019 Board of Trustees .................................................................................................................... 174
    Administrative Staff .................................................................................................................................. 175
    Full Time Faculty ...................................................................................................................................... 178
    Important Telephone Numbers.................................................................................................................. 179
APPENDIX A – Academic Integrity ............................................................................................................ 183
APPENDIX B – Tuition, Fees, and Refunds (2018-2019) ........................................................................... 187
APPENDIX C – Academic Calendars .......................................................................................................... 191
GLOSSARY .................................................................................................................................................. 193
INDEX ........................................................................................................................................................... 205
University of the Sciences                                                                                                                                     Page 2
               Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 57 of 59

                                   ~ 2018-2019 STUDENT HANDBOOK ~

Nothing in this policy shall be construed to abridge academic freedom and inquiry, principles of free
speech, or the University’s educational mission.


                                           POLICY PURPOSE

The University is devoted to fostering a climate of respect and security on campus as it relates to
preventing, educating and responding to acts of prohibited conduct and adhering to Clery, Title IX, and
VAWA regulations. This policy serves to demonstrate the University’s commitment to:

        Disseminating clear policies, procedures, and processes for responding to prohibited conduct
         reported to the University;
        Delivering prevention, education and awareness programs, as well as ongoing training and
         public-service campaigns, so that students and employees may identify what behavior constitutes
         prohibited conduct; understand how to report such misconduct; recognize warning signs of
         potentially abusive behavior and ways to reduce risks; and learn about safe and positive options
         for bystander intervention that may be carried out by an individual to prevent harm or intervene
         when there is a risk of prohibited conduct against a person;
        Engaging in investigative inquiry and resolution of reports that are adequate, reliable, impartial,
         prompt, fair and equitable;
        Supporting complainants and respondents equally and holding persons accountable for
         established violations of this policy; and
        Providing a written explanation of the rights and options available to every student or employee,
         whether they be a complainant or respondent.

                                            JURISDICTION
This policy applies to sexual or gender-based harassment that is committed by students, faculty, staff,
University appointees, or third parties, whenever the misconduct occurs:

        On University of the Sciences property; or
        Off University of the Sciences property, if:
         - the conduct was in connection with a University or University-recognized program or
            activity; or
         - the conduct may have the effect of creating a hostile environment for a member of the
            University community.

                              MONITORING AND CONFIDENTIALITY

A number of resources are available at the University and in the area to assist those who have
experienced gender-based or sexual harassment, including sexual violence.

Individuals considering making a disclosure to the University and/or individuals offering University
resources should make sure they have informed expectations pertaining to privacy and confidentiality.
The University is committed to providing as much assistance as possible and is committed to helping
individuals make informed decisions with respect to disclosures.

University of the Sciences                                                                           Page 37
               Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 58 of 59

                                  ~ 2018-2019 STUDENT HANDBOOK ~


    38. Violation of University Policies. Violating other published University policies or rules.

    39. Weapons. Possession, use, or distribution of explosives (including fireworks and ammunition),
        guns (including air, BB, paintball, facsimile weapons and pellet guns), or other weapons or
        dangerous objects such as arrows, axes, machetes, nun chucks, throwing stars, or knives,
        including the storage of any item that falls within the category of a weapon in a vehicle parked
        on University property. (See Campus Weapons Policy for more information).


OVERVIEW OF CONDUCT PROCESS

This overview provides a general idea of how the campus conduct proceedings work, however not all
situations are of the same severity or complexity. Thus, these procedures are flexible, and are not exactly
the same in every situation, though consistency in similar situations is a priority.

Students should be aware that the student conduct process is quite different from criminal and civil court
proceedings. Procedures and rights in student conduct procedures are conducted with fairness to all, but
do not include all of the same protections afforded by the courts. Due process, as defined within these
procedures, assures written notice and the opportunity for a hearing before an objective decision-maker.
No student will be found in violation of a University policy without information showing that it is more
likely than not that, a policy violation occurred. Any sanctions will be proportionate to the severity of
the violation and to the cumulative conduct history of the student.

The Office of Student Conduct may accommodate concerns for the personal safety, well-being, and/or
fears of confrontation of the complainant, respondent, and/or other witnesses during the hearing by
providing separate facilities, by using a visual screen, and/or by permitting participation by telephone,
videophone, closed circuit television, video conferencing, videotape, audio tape, written statement, or
other means where and as determined appropriate by the Director of Student Conduct (or designee).

Filing of Complaints

Any member of the University community may file a complaint against a student or student organization
for potential violations of the Student Conduct Policy. Complaints may be filed with the Office of
Student Conduct. Faculty and staff can access the reporting forms on the University Blackboard page.
Anyone else wishing to file a complaint should contact the office at (215) 596-7554.

While there is no time limit on filing complaints, it can become difficult to gather information regarding
an incident and take action when there is a prolonged delay in filing a complaint. As such, every effort
should be made to file a complaint as soon as possible after the event takes place or becomes known,
preferably within five days. Complaints filed more than 90 days after the event takes place or becomes
known, will be addressed at the discretion of the Director of Student Conduct, in consultation with the
Dean of Students (or designee).

The Director of Student Conduct (or designee) will review the complaint and will determine the initial
course of action to be taken. If necessary, the Director of Student Conduct (or designee) may request

University of the Sciences                                                                          Page 49
Case 2:19-cv-00358-JS Document 19 Filed 04/15/19 Page 59 of 59
